Citation Nr: 0532759	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-08 792A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in 
the amount of $5,854.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1969 to October 1971.  He died in November 1978.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a November 2001 decision of 
the Department of Veterans Affairs (VA) Regional Office's 
(RO's) Committee on Waivers & Compromises (COWC) in New York, 
New York.  The COWC denied her request for a waiver of the 
recovery of indebtedness in the amount of $5,854.

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

After the veteran's death in 1978, the appellant applied and 
was granted nonservice-connected death pension benefits.  Due 
to changes in her income, the benefits were suspended for a 
period of time.  In July 1992, she was awarded benefits in 
the amount of $413 per month effective retroactively from 
December 1991.  In December 1992, her benefits were increased 
to $425 per month.  

According to the COWC's November 2001 decision, the 
appellant's benefits were suspended in June 1993 because she 
had not submitted an Eligibility Verification Report (EVR).  
In April 1994, the RO sent her another EVR, but this was 
returned to the RO by the U.S. Postal Service noting that the 
forwarding order had expired.  In June 1994, the RO sent her 
a letter to that same address notifying her that payments 
would be withheld in July 1994 if she did not complete an EVR 
(even though her benefits apparently had been suspended since 
June 1993).  


This letter also informed her that, if she did not return the 
EVR, her benefits would be terminated effective retroactively 
from April 1993.  Not surprisingly, this letter was also 
returned to the RO by the post office.  In August 1994, the 
RO requested and obtained an updated address from the post 
office.  And in September 1994, another EVR was erroneously 
sent to her at her old address (not the new one).

In January 1995, the RO sent another letter to the 
appellant's old  address.  This letter explained that the 
money she received from VA was "based on many things," and 
that it was important for her to notify VA if there were any 
changes to her dependency status or income.  If there were no 
changes, the letter stated that she did not need to do 
anything.  The Board finds this letter confusing since the 
record shows she had not received benefits since June 1993, 
and that VA required her to submit EVRs for 1992 and 1993.

Regardless, after that January 1995 letter, there is nothing 
in the claims file until the appellant's request for a waiver 
and financial status report (FSR), which was submitted in 
August 2001.  What transpired between January 1995 and 
August 2001 is unclear at this point, so a remand is required 
so that this additional information can be obtained from VA's 
Debt Management Center (DMC).

This additional information is especially important because 
the COWC based its denial on the fact that the appellant's 
request for a waiver was not timely received.  A request for 
a waiver must be made within 180 days following the date of a 
notice of indebtedness issued by VA to the debtor.  See 38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2005).  
VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q).  Furthermore, such notice must 
be made promptly, in writing, and notify the debtor of his or 
her rights and remedies and the consequences of failure to 
cooperate with collection efforts.  See 38 C.F.R. § 1.911(b).

Here, though, the claims file does not contain a copy of the 
notice or verification from the DMC as to the date of the 
notice, the address where the notice was sent, or the content 
of the notice.  

There are certain procedures the DMC must follow when a 
waiver request involves an issue of timeliness and there are 
no hard copies available of the relevant notices.  See OF 
Bulletin, 99.GC1.04 (May 14, 1999).  The DMC must provide 
verification of the date on which the initial notice of 
indebtedness and the right to request waiver were dispatched 
by the DMC to the debtor.  This verification must be in the 
form of a signed, written certification from DMC management 
identifying the date of dispatch of the notice.  The DMC must 
also provide a printout of the screen from the Centralized 
Accounts Receivable Online System (CAROLS) that indicates the 
date of dispatch of the DMC's initial notice of the debtor.  
A statement that explains the details of the screen must 
accompany the screen printout.  (Note:  Because the debtor's 
latest address of record is also in question, the DMC should 
also be asked to provide the address to which the notice was 
sent.)  In addition, the DMC must also provide a copy of the 
type of form letter sent to the debtor.  Finally, the DMC 
must provide a copy of any correspondence received from the 
debtor in response to the initial notice.  

Furthermore, the COWC's decision references correspondence 
from the appellant dated in March 1998 (the COWC asserts that 
she was clearly apprised of the debt at least as of that 
date).  In her April 2003 substantive appeal (VA Form 9), 
the appellant explained that she called VA to ask about 
having her benefits reinstated, and was only then informed of 
the debt.  She said that she completed a request for a waiver 
and financial status report (FSR) in March 1998 and submitted 
them to VA.  Presumably this is the correspondence that COWC 
was referring to in its decision, but it is not in the claims 
file.  So a remand is necessary so that an attempt can be 
made to locate this correspondence and associate it with the 
claims file.

In addition, the appellant has disputed the creation of this 
debt, i.e., its validity.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 437 (1991); 38 C.F.R. § 1.911(c)(1).  See also 
VAOPGCPREC 6-98 (April 24, 1998).  Indeed, the claims file 
does not contain any explanation of the debt.  Presumably it 
was created as a result of terminating her benefits 
retroactively from March 1992 - so from the overpayment of 
benefits from March 1992 to June 1993 (when her benefits were 
suspended for failing to complete an annual EVR).  This is 
understandably confusing since the June 1994 letter notified 
her that benefits would be terminated retroactively from 
April 1993 - not March 1992.  Regardless, a letter must now 
be provided to her explaining the creation of the overpayment 
and listing the specific amounts VA has determined to be paid 
and due for the period of the overpayment.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain copies of all relevant records 
from the DMC concerning the creation of 
the overpayment in question, and notice 
provided to the appellant.  If hard 
copies of the notice are unavailable, 
request that DMC management provide 
signed, written certification verifying 
the date of dispatch of the notice, and 
the address to which the notice was sent.  
(See OF Bulletin, 99.GC1.04 (May 14, 
1999)).  Also request that the DMC 
provide a printout of the screen from 
CAROLS indicating the date of dispatch of 
the DMC's initial notice to the appellant 
along with a statement explaining the 
details of the screen printout.  In 
addition, request that the DMC provide a 
copy of the type of form letter sent to 
her, and copies of any correspondence 
received from her in response to the form 
letter.  This must include the March 1998 
correspondence referred to by her in her 
April 2003 substantive appeal (VA Form 9) 
and the COWC's November 2001 decision.  
If a copy of the March 1998 
correspondence cannot be located, ask the 
appellant if she can provide a copy.

2.  Provide the appellant an explanation 
of the creation of the overpayment, and 
list the amounts VA has determined to be 
paid and due for the period of the 
overpayment.  Explain specifically how 
these amounts were computed.

3.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then readjudicate the appellant's 
request for a waiver in light of the 
additional evidence obtained.  If it is 
not granted to her satisfaction, prepare 
a supplemental statement of the case 
(SSOC) and send it to her and her 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the appellant or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  



The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

